Exhibit 10.1

 

PROTO LABS, INC.

2012 LONG-TERM INCENTIVE PLAN

 

Deferred Stock Unit Agreement

 

This Deferred Stock Unit Agreement (the “Agreement”) is made and entered into as
of the grant date indicated below (the “Grant Date”), by and between Proto Labs,
Inc. (the “Company”), and you, the participant whose name appears below. The
Agreement consists of this cover page and the Deferred Stock Unit Terms and
Conditions on the following pages.

 

The Company has established the 2012 Long-Term Incentive Plan (the “Plan”),
pursuant to which the Company’s Board of Directors (the “Board”) has authority
to grant Awards to Non-Employee Directors. The Board determined that for fiscal
year 20__, Non-Employee Directors would receive annual equity-based awards under
the Plan with an aggregate grant date fair value of $________. Each Non-Employee
Director was entitled to elect to receive restricted stock units or deferred
stock units. You elected to receive your equity-based award for fiscal 20__ in
the form of deferred stock units, which are granted to you pursuant to this
Agreement. To the extent any capitalized term used in this Agreement is not
defined, it shall have the meaning assigned to it in the Plan as it currently
exists or, to the extent it does not violate Code section 409A, as it is amended
in the future.

 

In consideration of the foregoing, the Company and you hereby agree as follows:

 

1. Grant. Pursuant to the Plan, the Company hereby grants to you, subject to
your acceptance hereof, the number of deferred stock units (the “Units”)
indicated below. Each Unit represents the right to receive one Share of the
Company’s common stock upon settlement of the Unit. The terms and conditions of
this deferred stock unit award (this “Award”) are set forth in this Agreement
and in the Plan document which is attached.

 

2. Vesting. Except as otherwise provided in the Terms and Conditions, the Units
shall vest according to the schedule below.

 

Name of Participant:

Number of Deferred Stock Units:

Grant Date:

Vesting Schedule: 100% on [______________]

 

By signing or otherwise authenticating this cover page, you agree to all of the
terms and conditions contained in this Agreement and in the Plan document. You
acknowledge that you have reviewed these documents and that they set forth the
entire agreement between you and the Company regarding this Award.

 

PARTICIPANT    PROTO LABS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

    

 

--------------------------------------------------------------------------------

 

 

PROTO LABS, INC.

2012 LONG-TERM INCENTIVE PLAN

 

Deferred Stock Unit Terms and Conditions

 

1.

Vesting and Forfeiture.

 

 

(a)

The Company hereby confirms the grant to you, as of the Grant Date and subject
to the terms and conditions of this Agreement and the Plan, the Award of Units
in the amount specified on the cover page to this Agreement. Subject to
Section 1(b), each Unit will vest as to the portion of Units and on the dates
specified in the Vesting Schedule on the cover page to this Agreement, so long
as your Service to the Company or any Affiliate does not end prior to such
dates.

 

 

(b)

Vesting of the Units will be accelerated (i) upon the termination of your
Service due to death or disability, as defined under Code Section 409A
(“Disability”) and (ii) on the date a Change in Control (within the meaning of
Section 2(g)(3) of the Plan, including the last sentence thereof) occurs, so
long as you have continuously provided Service to the Company or any Affiliate
between the Grant Date and the date of such Change in Control.

 

 

(c)

Except as otherwise expressly provided in this Agreement or the Plan, if you
cease to continue providing Service to the Company or any Affiliate, then this
Award shall terminate and all Units subject to this Award that have not yet
vested shall be forfeited.

 

 

(d)

Each Unit that vests will entitle you to receive one Share.

 

2.

Nature of Units. The Units granted pursuant to this Award are bookkeeping
entries only and do not provide you with any dividend, voting or other rights of
a shareholder of the Company. The Units shall remain forfeitable at all times
unless and to the extent the vesting conditions set forth in this Agreement are
satisfied.

 

3.

Settlement of Units.

 

 

(a)

Settlement Dates. The Company shall cause to be issued to you (or your
beneficiary or personal representative) one Share in payment and settlement of
each vested Unit. All Shares so issued will be fully paid and nonassessable. The
issuance of Shares in settlement of vested Units under this Agreement will be
made in whole Shares with any fractional shares paid in cash during whichever of
the following periods ends first:

 

 

(i)

the month of February following the calendar year of your separation from
service, as defined under Code Section 409A, unless you have elected to defer
settlement in accordance with Section 3(b) below;

 

 

(ii)

within 90 days of the date of your death or Disability; and

 

 

(iii)

within 30 days of the date of a Change in Control within the meaning of Section
2(g)(3) of the Plan, including the last sentence thereof.

 

 

(b)

Settlement Payout Options. You were given the opportunity to elect to receive
Shares upon settlement of the vested Units in a single lump sum or in a series
of substantially equal annual payouts of Shares over up to 10 years, beginning
during the period established in Section 3(a) and on each anniversary thereafter
until paid in full. Your payout election made pursuant to this Section 3(b) was
irrevocable and must have been made by executing and submitting the appropriate
election form to the Company’s Corporate Secretary prior to the Grant Date.

 

2

--------------------------------------------------------------------------------

 

 

 

(c)

Death, Disability, or Change in Control During Settlement Period. Upon your
death or Disability or upon a Change in Control (within the meaning of
Section 2(g)(3) of the Plan, including the last sentence thereof) prior to or
during the installment period set forth in Section 3(b), issuance of any
remaining Shares in settlement of your vested Units under this Agreement will be
made in a lump sum payment during the period specified in Section 3(a)(ii) in
the case of death or Disability, or during the period specified in Section
3(a)(iii) in the case of a Change in Control, notwithstanding any election to
the contrary.

 

4.

Dividend Equivalents. If cash dividends are declared and paid by the Company
with respect to its common stock, then the Company will credit to your account,
as of each dividend payment date, a number of additional Units (the “Dividend
Units”). The number of Dividend Units so credited as of any dividend payment
date will be equal to (i) the total cash dividends you would have received on
that dividend payment date if your outstanding Units as of the record date for
such dividend payment (including any previously credited Dividend Units) had
been actual Shares, divided by (ii) the Fair Market Value of a Share on the
dividend payment date (with the quotient rounded down to the nearest whole
number). Once credited to your account, Dividend Units will be considered Units
for all purposes of this Agreement.

 

5.

Transfer of Units. You may not assign or transfer the Units other than a
transfer upon your death in accordance with your will, by the laws of descent
and distribution or pursuant to a beneficiary designation submitted in
accordance with Section 6(d) of the Plan. If no beneficiary designation is on
file, or if all named beneficiaries fail to survive you, your beneficiary will
be your estate. Following any such transfer, the Units shall continue to be
subject to the same terms and conditions that were applicable to the Units
immediately prior to their transfer.

 

6.

Discontinuance of Service. This Agreement does not give you a right to continued
Service with the Company or any Affiliate, and the Company or any such Affiliate
may terminate your Service at any time and otherwise deal with you without
regard to the effect it may have upon you under this Agreement.

 

7.

Governing Plan Document. This Agreement and the Units are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.

 

8.

Choice of Law. This Agreement will be interpreted and enforced under the laws of
the state of Minnesota (without regard to its conflicts or choice of law
principles).

 

9.

Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.

 

By signing or otherwise authenticating the cover page of this Agreement, you
agree to all the terms and conditions described above and in the Plan document.

 

 

 

 

3